—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Doyle, J.), entered April 30, 1999, which granted the defendants’ separate motions for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with one bill of costs.
The driver of a Ford Explorer was using a cellular telephone manufactured by the defendant Motorola, Inc., while driving. As a result of a problem with the telephone cradle, which was manufactured by the defendant Magnadyne Corporation and installed by the defendant East End Car Care, Inc., individually and d/b/a Tidy Car, the driver of the Explorer became distracted and looked down towards the floor. In doing so, she took her eyes off the road. Her vehicle then crossed over into the opposing lane of traffic and struck a Toyota wagon driven by the plaintiff Rochelle Silber (hereinafter the plaintiff), and in which the remaining plaintiffs were passengers. After settling with the driver of the Explorer, the plaintiffs sued the defendants, and they separately moved for summary judgment dismissing the complaint.
The record showed that the defendants’ actions were not a proximate cause of the accident and that, in any event, the actions of the Explorer’s driver were a superseding cause of the plaintiffs’ injuries. Since the defendants made out prima facie cases for summary judgment and the plaintiffs failed to show the existence of a triable issue of fact, the Supreme Court properly granted the defendants’ separate motions (see, Egan v A.J. Constr. Corp., 94 NY2d 839; Derdiarian v Felix Contr. Corp., 51 NY2d 308; Bennett v Long Is. Light. Co., 262 AD2d 437; Sorrentino v Wild, 224 AD2d 607; see generally, Alvarez v Prospect Hosp., 68 NY2d 320). Ritter, J. P., Sullivan, Florio and Feuerstein, JJ., concur.